       Case 4:19-cr-06049-SMJ         ECF No. 89      filed 03/09/20    PageID.287 Page 1 of 2



1    NICHOLAS MARCHI
     Carney & Marchi, P.S.
2    7502 West Deschutes Place
     Kennewick WA 99336
3    (509) 545-1055
     Attorneys for Defendant
4    DUVIEL HUMBERTO SOLARES GASTELUM,
5

6                             UNITED STATES DISTRICT COURT
                     IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
7

8    UNITED STATES OF AMERICA,                        Case No.4:19-CR-06049-SMJ-2
9                   Plaintiff,                        NOTICE TO JOIN IN PRETRIAL
                                                      MOTIONS FILED BY OTHER
10          vs.                                       DEFENDANTS
11   DUVIEL HUMBERTO SOLARES                          Note: April 2, 2020 at 6:30 pm.
     GASTELUM,
12                                                    Before Judge Mendoza at Richland
               Defendant
13

14

15

16
            COMES NOW the defendant, DUVIEL HUMBERTO SOLARES GASTELUM, by and
17
     through his attorneys, and gives notice of his intent to join and moves this Court to allow him to
18   join in all pretrial motions filed by the other defendants in this case, and in all legal
19   memorandum of authorities filed on behalf of the other defendant in this case, absent an election
20   not to join. The defendant further joins in co-Defendant Renteria Castillo’s Motion to Dismiss

21   Indictment (ECF 85).

22          DATED this 9th day of March 2020

23                                                Respectfully Submitted,

24                                                s/ Nicholas Marchi
                                                  Nicholas Marchi, WSBA 19982
25                                                Attorneys for Defendant



     NOTICE OF JOINDER IN PRETRIAL MOTIONS
     FILED BY OTHER DEFENDANTS ABSENT
     ELECTION NOT TO JOIN            -1
       Case 4:19-cr-06049-SMJ              ECF No. 89        filed 03/09/20       PageID.288 Page 2 of 2



1

2                                            CERTIFICATE OF SERVICE

3            I certify that a copy of the Notice of Joinder in Co-defendant’s Motion for Extension of Time to File Pre-

4    Trial Motions was e-mailed via ECF on 03/9/2020, to S. Van Marter, Assistant United States Attorney, 210 E.

5    Yakima Ave., Suite 210, Yakima, WA 98901

6

7            s/ Nicholas Marchi
             CARNEY & MARCHI, P.S.
8            Attorneys for Defendant

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     NOTICE OF JOINDER IN PRETRIAL MOTIONS
     FILED BY OTHER DEFENDANTS ABSENT
     ELECTION NOT TO JOIN            -2
